Case 4:19-cv-11067-MFL-DRG ECF No. 14 filed 09/14/20         PageID.171     Page 1 of 1




                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION

CHARLES ROBERT TAYLOR,

                    Petitioner,
                                                     Case No. 19-cv-11067
       v.                                            Hon. Matthew F. Leitman

KEVIN LINDSEY,

               Respondent
__________________________________________________________________/

               ORDER DENYING PETITIONER’S MOTION
            FOR THE APPOINTMENT OF COUNSEL (ECF No. 13)

       On August 24, 2020, habeas petitioner Charles Robert Taylor filed a motion

for the appointment of counsel. (See Mot., ECF No. 13.) The motion is DENIED

because the Court is not persuaded that it is appropriate to appoint counsel for Taylor

at this time.

       IT IS SO ORDERED.

                                        s/Matthew F. Leitman
                                        MATTHEW F. LEITMAN
                                        UNITED STATES DISTRICT JUDGE
Dated: September 14, 2020

       I hereby certify that a copy of the foregoing document was served upon the
parties and/or counsel of record on September 14, 2020, by electronic means
and/or ordinary mail.

                                        s/ Holly A. Monda
                                        Case Manager
                                        (810) 341-9764
                                          1
